Exhibit 10.38

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE is made as of the 1ST day of January, 2007
(“Effective Date”), by and between ONE OLIVER ASSOCIATES LIMITED PARTNERSHIP, a
Michigan limited partnership, whose address is c/o Kojaian Management
Corporation, 39400 Woodward Avenue, Suite 250, Bloomfield Hills, Michigan
48304-2876 (“Landlord”), and ARIBA, INC., a Delaware corporation, successor by
merger to FreeMarkets, Inc., whose address is 807 11th Avenue, Sunnyvale,
California 94089, Attn: General Counsel (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant are parties to that certain Lease dated October 21,
1998, as amended by First Amendment to Lease dated March 30, 1999, Second
Amendment to Lease dated July 20, 1999, Third Amendment to Lease dated March 13,
2000 (hereinafter referred to as the “Third Amendment”), Fourth Amendment to
Lease dated July 10, 2002, and Fifth Amendment to Lease dated October 31, 2004
(hereinafter collectively referred to as the “Lease”), pursuant to which Tenant
leases space in One Oliver Plaza (formerly named FreeMarkets Center),
Pittsburgh, Pennsylvania; and

WHEREAS, Tenant wishes to surrender to Landlord portions of the Premises
consisting of the entire twenty-first (21st), twenty-sixth (26th),
twenty-seventh (27th), twenty-eighth (28th) and twenty-ninth (29th) floors of
the Building, containing 91,065 square feet (hereinafter referred to as the
“Surrendered Premises”), and Landlord is willing to accept such surrender upon
the terms and conditions hereof; and

WHEREAS, upon the surrender of the Surrendered Premises, the Premises shall
consist of the entire twentieth (20th), twenty-second (22nd), twenty-third
(23rd), twenty-fourth (24th) and twenty-fifth (25th) floors of the Building,
containing 90,983 rentable square feet (hereinafter referred to as the
“Remaining Premises”); and

WHEREAS, the parties wish to extend the Term so that the same expires
December 31, 2017; and

WHEREAS, the parties wish to further amend the Lease as herein provided; and

WHEREAS, Tenant instituted a suit against Landlord in the Court of Common Pleas
of Allegheny County, Pennsylvania (Case Number GD-06-18971) (hereinafter
referred to as the “Litigation”), relating to certain disputes which have arisen
under the Lease; and

WHEREAS, this Sixth Amendment and the Settlement Agreement and Mutual Release
between the parties, which is being executed by them simultaneously herewith,
resolves all of such disputes.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1. All terms used herein, and not otherwise defined, shall have the same
meanings ascribed to them in the Lease.



--------------------------------------------------------------------------------

2. On or before the execution and delivery of this Sixth Amendment, Tenant has
paid to Landlord all rent due for the month of January, 2007 for each of the ten
(10) floors under which Tenant is currently obligated, pursuant to the terms of
the Lease. Pursuant to the terms of this Sixth Amendment, Tenant will be
obligated to pay rent for only five (5) floors. Tenant shall receive a credit
against the February, 2007 rent due in the amount of the excess rent paid by it
in January, 2007 for floors 21, 26, 27, 28 and 29. The credit to Tenant for
February, 2007 shall be in the amount of One Hundred Ninety Eight Thousand Three
Hundred Forty Six and 74/100 Dollars ($198,346.74).

3. Simultaneously with the execution and delivery of this Sixth Amendment, in
consideration for Landlord’s accepting the surrender of the Surrendered Premises
as herein provided, the settlement of the Litigation and other concessions made
by Landlord to Tenant relating to the Lease, Tenant shall pay to Landlord the
sum of Five Million Four Hundred Thirty-One Thousand Four Hundred Thirty-Five
Dollars ($5,431,435.00)

4.(a) On or before January 1, 2007, Tenant shall surrender the Surrendered
Premises to Landlord in the condition required pursuant to Section 27.01 of the
Lease as if the Lease had been terminated with respect to the Surrendered
Premises, including the removal of all of Tenant’s property therefrom except for
the Surrendered Furniture; provided, however, that Tenant shall not be obligated
to remove any alterations, improvements, additions or fixtures (except trade
fixtures), including, but not limited to, wiring or cabling systems, HVAC
systems and permanently installed mechanical equipment, all of which shall
remain on the Surrendered Premises upon surrender.

(b) Upon the earlier to occur of December 31, 2007 or upon Landlord releasing
the Surrendered Premises, Landlord shall either notify Tenant (i) to remove all
of the office furniture located in the Surrendered Premises (hereinafter
referred to as the “ Surrendered Furniture”), in which case Tenant shall remove
the same from the Surrendered Premises, at its sole cost and expense, and repair
any damage resulting therefrom to the Surrendered Premises and/or the Building
within thirty (30) days after such notice, or (ii) that Landlord will accept a
conveyance of the Surrendered Furniture, in which case, Tenant shall convey the
Surrendered Furniture by bill of sale in the form of Exhibit “A” hereto in its
current “as is,” “where is” condition without any representations or warranty
except as to Tenant’s ownership thereof and Tenant’s right to convey the same to
Landlord. Such conveyance shall be made by Tenant to Landlord within ten
(10) days after such notice. Tenant shall release Landlord from all liability as
it relates to the Surrendered Furniture, specifically with reference to damage
or loss of the same during the pendency of the period above-described.

(c) Effective January 1, 2007, the Remaining Premises shall constitute the
Premises for all purposes of the Lease.

5. The Term of the Lease is hereby extended through and including December 31,
2017, subject to earlier extension or termination as provided in the Lease.

 

2



--------------------------------------------------------------------------------

6. Effective January 1, 2007, the Base Rent shall be as follows:

 

Period

   Rate Per Square
Foot    Annual    Monthly

1/1/07-5/31/07

   $ 24.61    $ 2,239,091.64    $ 186,590.97

6/1/07-5/31/08

   $ 25.35    $ 2,306,419.08    $ 192,201.59

6/1/08-5/31/09

   $ 26.11    $ 2,375,566.08    $ 197,963.84

6/1/09-5/31/10

   $ 26.89    $ 2,446,532.88    $ 203,877.74

6/1/10-5/31/12

   $ 21.25    $ 1,933,388.76    $ 161,115.73

6/1/12-5/31/14

   $ 21.75    $ 1,978,880.28    $ 164,906.69

6/1/14-5/31/16

   $ 22.25    $ 2,024,371.80    $ 168,697.65

6/1/16-12/31/17

   $ 22.75    $ 2,069,863.20    $ 172,488.60

7. (a) Effective January 1, 2007, Tenant’s Share of Operating Expenses shall be
14.23% and Tenant’s Share of Taxes shall be 14.23%.

(b) From January 1, 2007, through and including May 31, 2010, the Base Year
shall continue to be the calendar year ending December 31, 1999, and effective
June 1, 2010, the Base Year shall be the calendar year ending December 31, 2010.

(c) (i) For purposes of this Paragraph 7(c), snow removal, insurance, utility
costs and any items which Landlord capitalizes in order to determine Operating
Expenses are hereinafter referred to as “Special Costs.” Operating Expenses
exclusive of Special Costs are hereinafter referred to as “Capped Costs.”

(ii) Notwithstanding anything to the contrary set forth in Section 5.01 of the
Lease, Tenant’s Share of Capped Costs for each of the 2007 through 2010 calendar
years (with 2010 computed on a prorata basis through May 31, 2010), inclusive,
and for each of the 2011 through 2017 calendar years, inclusive, shall not
exceed one hundred ten percent (110%) of the Capped Costs for the immediately
preceding calendar year. It is understood and agreed that the foregoing shall
not be construed to limit and Tenant shall at all times be required to pay
Tenant’s full share of the Special Costs included within Operating Expenses.

8. Effective January 1, 2007, the phrase “all charges for the utility(ies)
consumed upon the Premises and” shall be deleted from the second line of
Section 11.11 of the Lease.

9. (a) Effective January 1, 2007, the phrase “including electricity for computer
floors, supplemental HVAC and other special installations” shall be added after
the word “Premises” on the sixth line of Section 12.01 of the Lease.

(b) Effective January 1, 2007, the sentence beginning on the thirteenth line of
Section 12.01 of the Lease (“For computer floors, . . . .”) shall be deleted.

(c) Notwithstanding anything herein contained to the contrary, so long as
Tenant’s signs remain on the top of the Building as provided in Paragraph 10
hereof, Tenant shall pay the metered electric charges relating to such signs.

10. (a) Effective January 1, 2007, all of Tenant’s rights to building signage on
the top of the Building shall be void and of no further force or effect, but
Landlord may, at its sole and absolute discretion, leave Tenant’s existing
building signs in place.

 

3



--------------------------------------------------------------------------------

(b) At any time subsequent to January 1, 2007, upon prior written notice to
Tenant, Landlord shall have the right to remove all of Tenant’s building signs
from the top of the Building, at Landlord’s sole cost and expense, including
disposal.

(c) In the event Landlord removes Tenant’s building signs from the top of the
Building on or before May 31, 2010, upon such removal, Landlord shall pay to
Tenant the sum of One Hundred Thousand Dollars ($100,000.00).

(d) Notwithstanding anything to the contrary set forth in the Lease, Landlord
shall have the right to designate the name of the Building, as Landlord shall
determine in its sole and absolute discretion.

11. Effective January 1, 2007, the phrase “the willful misconduct or” shall be
inserted after the word “to” on the sixth line of Section 17.01 of the Lease.

12. Effective January 1, 2007, the phrase “the willful misconduct or” shall be
inserted after the word “to” on the seventh line of Section 17.02 of the Lease.

13. Effective January 1, 2007, the word “without” shall be deleted from the
fourth line of Section 24.01(c) of the Lease and the phrase “with written” shall
be substituted therefor.

14. Notwithstanding anything to the contrary set forth in Article 13 or
Section 27.01 of the Lease, Tenant shall not be obligated to remove any
alterations, improvements, additions or fixtures (except trade fixtures),
including, but not limited to, wiring or cabling systems, HVAC systems and
permanently installed equipment in existence at the Premises on January 1, 2007,
all of which shall remain on the Premises upon surrender of the Premises.

15. Effective January 1, 2007, the address to which notices to the parties are
to be sent pursuant to Section 29.01 of the Lease shall be deleted and the
following shall be substituted therefore:

 

If to Tenant:    Ariba, Inc.    807 11th Avenue    Sunnyvale, California 94089
   Attention: General Counsel And to:    Ariba, Inc.    210 Sixth Avenue   
Pittsburgh, Pennsylvania 15222    Attention: Real Estate Manager

 

4



--------------------------------------------------------------------------------

And to:

   Curtin & Heefner, LIP    250 North Pennsylvania Avenue    Morrisville,
Pennsylvania 19067    Attention: Maureen Burke Carlton, Esq.

If to Landlord:

   One Oliver Associates Limited Partnership    c/o Kojaian Management
Corporation    39400 Woodward Avenue, Suite 250    Bloomfield Hills, Michigan
48304-5155

And to:

   Grubb & Ellis Real Estate Management    26555 Evergreen Road, Suite 500   
Southfield, Michigan 48076

And to:

   Grubb & Ellis Company    600 Six PPG Place    Pittsburgh, Pennsylvania 15222

16. Effective January 1, 2007, the following shall be added to the end of
Section 35.13 of the Lease:

Notwithstanding the above, the restriction on divulging information to any third
party shall not apply in the event Tenant enters into a sub-lease or assigns its
rights under the Lease in accordance with the terms of this Lease. In such
event, Tenant shall be permitted to attach a copy of this Lease to such
sub-lease or assignment and shall be permitted to disclose the terms, covenants
and conditions of this Lease without any limitation.

17. Effective January 1, 2007, Sections 37.02 and 37.03 of the Lease shall be
deleted.

18.(a) Landlord shall make the sum of up to Six Hundred Thirty Thousand Dollars
($630,000) available to Tenant for renovations to the Premises commencing on or
after June 1, 2010 (hereinafter referred to as the “Reimbursable Renovations”),
in accordance with Section 13.02 of the Lease, this Paragraph 18 and Exhibit “B”
to the Third Amendment (hereinafter referred to as the “Construction Exhibit”).
In the event of any conflict between the terms of Section 13.02 of the Lease,
this Paragraph 18, the more restrictive provision shall govern. For purposes of
the Construction Exhibit, the “Reimbursable Renovations” shall be deemed the
“Initial Alterations,” the portion of the “Premises” upon which the Reimbursable
Renovations are being conducted shall be deemed to be the “Additional Premises
III” and this “Sixth Amendment” shall be deemed the “Third Amendment.”
Notwithstanding anything to the contrary contained in Section 13.02 of the
Lease, this Paragraph 18 and/or the Construction Exhibit, Tenant may make
cosmetic alterations to the Premises, such as painting and recarpeting, without
engaging a general contractor and shall be entitled to reimbursement therefor
pursuant to this Paragraph 18 without an architect’s certification.

(b)(i) Tenant shall submit plans and specifications for the Reimbursable
Renovations for review and approval by Landlord, which approval shall not be
unreasonably withheld or delayed, in accordance with Section IV of the
Construction Exhibit.

 

5



--------------------------------------------------------------------------------

(ii) Tenant shall hire a general contractor (the “GC”), reasonably approved by
Landlord, to undertake the construction of the Reimbursable Renovations. Tenant
and/or the GC will engage only reputable subcontractors approved in writing by
Landlord relating to structural work, HVAC, electrical, plumbing and roofing
work, and Landlord shall not unreasonably withhold such approval. Landlord shall
not charge Tenant coordination or contractor supervision fees.

(iii) Tenant shall comply with all applicable Building Codes and requirements of
insurance underwriters, including sprinklers, smoke detectors and
compartmentalization as required in construction of the Reimbursable
Renovations.

(iv) Prior to the commencement of construction, Tenant and the GC shall have
entered into a written contract for the performance of the Reimbursable
Renovations and Tenant will cause the GC to agree in a written instrument
acceptable to Landlord, in its reasonable discretion, to be bound by all of the
following terms and conditions:

(A) The GC shall send copies of all notices of default sent by the GC to Tenant
pursuant to the construction contract between the GC and Tenant (the
“Construction Contract”) to Landlord and no such notice shall be effective for
any purpose unless and until a copy thereof shall have been received by
Landlord.

(B) Tenant and the GC acknowledge that the GC shall have no lien rights against
Landlord’s interest in the Premises or any part thereof.

(C) Nothing contained herein shall in any event or under any circumstances be
construed as an assumption, in whole or in part, by Landlord of any of the
obligations or liabilities of Tenant under the Construction Contract.

Tenant shall provide Landlord with signed copies of the Construction Contract
and an instrument evidencing the GC’s agreement to the foregoing conditions.

(c) Upon the completion of each distinct project constituting a Reimbursable
Renovation (as Landlord and Tenant shall reasonably designate such distinct
projects), in accordance with Section 5.2 of the Construction Exhibit (with such
“distinct project” being substituted for “Floor” or “Floor of Additional
Premises” therein), Landlord shall reimburse Tenant the actual and reasonable
cost thereof within thirty (30) days after receipt of the items designated in
such Section 5.2 and a written request for payment of such amount.

19. Landlord agrees to pay Tenant’s brokerage commission to CB Richard Ellis in
the amount of Three Hundred Thousand and 00/100 Dollars ($300,000.00) pursuant
to a separate contract between Landlord and CB Richard Ellis. Except as provided
in the preceding sentence, each of Landlord and Tenant represents and warrants
to the other that there are no claims for brokerage commissions or finder’s fees
in connection with this Sixth Amendment, and agrees to indemnify the other and
hold it harmless from all liabilities arising from any such claim arising from
its acts, including without limitation, the cost of attorneys’ fees in
connection therewith.

 

6



--------------------------------------------------------------------------------

20. The Lease, as herein amended, is hereby ratified and confirmed by the
parties and shall remain in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Sixth Amendment to
Lease as of the day and year first above written, on this 19th day of January,
2007.

 

ONE OLIVER ASSOCIATES LIMITED

PARTNERSHIP, Michigan limited partnership

By:   One Oliver-GP, Inc.,   a Michigan corporation,   its general partner   By:
 

/s/ C. Michael Kojaian

    C. Michael Kojaian,                              2/16/07     Vice President
    “LANDLORD”

ARIBA, INC.,

a Delaware corporation

By:  

/s/ Wayne Kimber

Its:   VP, Corporate Controller     “TENANT”

 

7



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that ARIBA, Inc., a Delaware corporation, whose
address is 807 11th Avenue, Sunnyvale, California 94089 (“Seller”), for and in
consideration of the sum of One Dollar ($l.00) and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, has
granted, bargained, sold and delivered, and by these presents does grant,
bargain, sell and deliver, unto ONE OLIVER ASSOCIATES LIMITED PARTNERSHIP, a
Michigan limited partnership, whose address is 39400 Woodward Avenue, Suite 250,
Bloomfield Hills, Michigan 48304-2876 (“Purchaser”), all office furniture
located in the Surrendered Premises (the “Office Furniture”), which Office
Furniture is located on the 21st, 26th, 27th, 28th, and 29th Floors of One
Oliver Plaza, Pittsburg, Pennsylvania.

Seller sells and delivers the Office Furniture “as is” to Purchaser, and Seller
has not made, nor shall Seller be deemed to have made, any representation or
warranty, express or implied, as to the value, merchantability, quality or
fitness for use or purpose of the Office Furniture. Seller warrants only that it
has good and marketable title to the Office Furniture and the Office Furniture
is not subject to any liens, claims, or encumbrances whatsoever.

IN WITNESS WHEREOF, this instrument is executed effective January 1, 2007 on
this              day of              200    .

 

WITNESS:

     ARIBA, Inc.,      a Delaware corporation

 

     By:  

 

 

     Its:  

 

       “SELLER”

 

STATE OF                        )     )  ss:  

COUNTY OF                 

  )  

The foregoing instrument was acknowledged before me this              day of
             200    , by                                                  , the
                                 of Ariba, Inc., a Delaware corporation, on
behalf of said corporation.

 

    

 

       Notary Public     

 

  County,  

 

     My Commission expires:  

 

                [SEAL]

        